Title: To Benjamin Franklin from [Rodolphe-Ferdinand Grand], [after 16 November 1780]
From: Grand, Rodolphe-Ferdinand
To: Franklin, Benjamin


[after November 16, 1780]
Dans le tems qu’on passoit dans le compte de M. franklin les parties échues à echoir on passa dans celui datè du 16 Aoust des traites dont M. franklin fils avoit donné la Notte ou qu’on avoit été prendre sur son Livre de Bill Book. C’est à dire les traites de Pothonier & ce. de Lorient du 19 Juillet à 90 Jrs. De  
1178.15
5494. 1.11
6000.

qui echoient au 27 Oct. Le 16 Novr. lorsque je redonnai à M. franklin le nouveau compte je m’appercus que ces traites n’avoient pas encore parues; & jallais les restourner quand il me vint a l’esprit d’aller voir de nouveau dans le Bill Book si reellement elles avoient été bien acceptées, ce que je fis un matin, & métant convaincu du fait je conclus que ces traites ne tarderoient pas à paroitre, en consequence je les laissai subsister dans le compte.
